EXHIBIT 99.2 iMergent Reports Third Quarter 2010 Financial Results PHOENIX, Nov. 3, 2010 (GLOBE NEWSWIRE) iMergent, Inc. (AMEX:IIG), a leading provider of eCommerce software, site development, web hosting and search engine optimization for businesses and entrepreneurs, today reported financial results for its third quarter ended September 30, 2010. Third Quarter 2010 Compared to 2009 Net loss for the third quarter of 2010 was $79,000 or $0.01 per diluted common share, compared to net income of $718,000, or $0.06 per diluted common share in the comparable quarter last year. Loss before income tax provision for the third quarter of 2010 was $455,000 compared to income of $1,100,000 in the comparable quarter last year. The income tax benefit for the third quarter of 2010 was $376,000, compared to an income tax provision of $382,000 in the prior year quarter. Revenue for the third quarter of 2010 decreased 18% to $14,284,000, compared to $17,378,000 for the comparable quarter last year. The lower revenue was primarily a result of a decrease in the response to our direct mail advertising as compared to the prior year quarter. This decrease in response rate resulted in a 17% decrease in number of attendees at our preview events. As a result of the decrease in number of preview attendees, we had a 24% reduction in the number of workshops conducted during the third quarter of 2010 as compared to the comparable quarter in 2009, and a 20% decrease in principal cash collected on our receivables portfolio.These decreases were offset by an increase in the percentage of attendees purchasing products to 29% in the third quarter of 2010, compared to 23% in the comparable quarter of 2009. Revenue from our Crexendo Business Solutions Division was $315,000 compared to $44,000 in the comparable period last year.Total operating expenses decreased 8% to $16,191,000 for the third quarter of 2010, compared to $17,591,000 for the comparable quarter in 2009. Cash used in operating activities was $601,000 for the third quarter of 2010, compared to cash from operating activities of $963,000 for the comparable period in 2009. As of September 30, 2010, cash and cash equivalents were $17,470,000, working capital was $15,051,000, and working capital excluding deferred revenue was $26,499,000. Nine months ended September 30, 2010 compared to 2009 Net income for the nine months ended September 30, 2010 was $95,000 or $0.01 per diluted common share, compared to $10,804,000, or $0.95 per diluted common share in the comparable period last year.Revenue for the nine months ended September 30, 2010 decreased 15% to $48,826,000, compared to $57,669,000 for the comparable period last year.Revenue from our Crexendo Business Solutions Division was $922,000 compared to $44,000 in the comparable period last year.Total operating expenses decreased 5% to $52,656,000 for the nine months ended September 30, 2010, compared to $55,572,000 for the comparable period in 2009.Cash used in operating activities was $626,000 for the nine months ended September 30, 2010, compared to cash provided from operating activities of $61,000 for the comparable period in 2009. Steven G. Mihaylo, Chief Executive Officer of iMergent, stated, "We were able to transition the majority of our sales to the SaaS model (Software-as-a-Service) during the quarter from a software license model.Additionally, during the quarterwe experienced a brief decline in the response rate to our direct mail advertising which adversely affected us this quarter.We took steps to correct the decline andbelieve we have made the necessary corrections and are pleased with the results as our response rate in October, which has returned to slightly above normal levels.We have started to see some very encouraging trends in our StoresOnline division, and I am pleased with our direction.As we continue to implement a more customer focused model, in connection with the additional sales channels we are developing, we are confident we will start to see an increase in the stickiness of our StoresOnline customer base. We are also working to increase the cash percentage of sales; however, results have been slower than we would like, which we believe is due in part to the current economic conditions. Our Crexendo Web Services division experienced slight delays in the hiring and training of additional direct sales positions during the quarter. This delay, coupled with fulfillment related issuesthat we believe have since been corrected, adversely impacted our revenue this quarter.We are confident in the direction we are heading and believe this quarter was a necessary transition of our business.Since the end of the second quarter we have hired six additional direct sales reps in major US cities, with the majority of those coming in September and October.In total, we now have 12 direct sales reps in major US cities, the majority of which have been with us less than five months.We have plans to hire an additional five reps by the end of the year and an additional 20 to 30 in 2011.Once trained, we believe we will be positioned to take advantage of the tremendous growth potential available in this space.Finally, as I mentioned in the second quarter earnings call, as a result of the investment we made in our hosted telecom development team, we are on target for a nationwide release of our hosted telecom offering during the first quarter of 2011. "While the investments we have made in our Crexendo Web Services and Telecom divisions have had a short-term impact on our profitability, we are confident in the long term direction of the company and we believe that our continued focus on product and channel development will lead to future growth for the Company as well as higher shareholder value.We strongly believe in the actions we are taking. As I mentioned in our second quarter earnings call, we will be commencing our tender offer tomorrow, seeking to purchase up to $4,750,000 in common stock at an adjusted price range of $4.35 to $4.75.We believe this action is in the best interest of our shareholders and our Company." Conference Call The Company is hosting a conference call today, November 3, 2010, at 4:30 PM Eastern Daylight Time. The conference call will be broadcast live over the Internet at www.imergentinc.com. If you do not have Internet access, the telephone dial-in number is 888-505-4639 for domestic participants and 719-785-9447 for international participants. The conference ID to join the call is 8693747. Please dial in five to ten minutes prior to the beginning of the call at 4:30 PM EDT. A telephone replay will be available two hours after the call for 90 days by dialing 888-203-1112 for domestic callers or 719-457-0820 for international callers and entering access code 8693747. Online webcast replay will be available for 90 days from the date of the call. About iMergent iMergent provides eCommerce solutions to entrepreneurs and businesses enabling them to market and sell their business products or ideas via the Internet. The company sells its proprietary software and training services which help users implement Internet strategies to allow entrepreneurs and businesses to market and sell their products, accept online orders, analyze marketing performance and manage pricing and customers over the Internet. In addition to software and training, iMergent offers site development, web hosting and search engine optimization (SEO). iMergent, StoresOnline and Crexendo Business Solutions, Inc. are trademarks of iMergent, Inc. Safe Harbor Statement This press release contains forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for such forward-looking statements. The words "believe," "expect," "anticipate," "estimate," "will" and other similar statements of expectation identify forward-looking statements. Specific forward-looking statements in this press release include information about iMergent or its officers, (i) that lower revenue was primarily a result of a decrease in the response to our direct mail advertising as compared to the prior year; (ii) that the decline in the response rate to our direct mail advertising was brief and that the Company took steps to correct the decline andbelieve it has made the necessary corrections; (iii)that the Company ispleased with the results as its response rate in October which has returned to slightly above normal levels; (iv) that the Company has started to see some very encouraging trends in its StoresOnline division, and that the Company is pleased with the direction it isheading; (v) that the Company continue to implement a more customer focused model; (vi) that the Company will start to see an increase in the stickiness of its StoresOnline customer base; (vii) that the Company is working to increase the cash percentage of sales; however, results have been slower than the Company would like, which is due in part to the current economic conditions; (viii) theCrexendo Web Services division having experienced slight delays in the hiring and training of our additionalsales positions; (ix) that hiring delays, fulfillment, and growth problems have since been corrected; (x) those issues adversely impacted revenue this quarter; (xi)the Company believing the quarterly results to be an anomaly and that it isconfident in the direction it is heading; (xii) the plans to hire an additional five reps by the end of the year and an additional 20 to 30 in 2011; (xiii) that once the sales members are trained, the Companywill be positioned to take advantage of the tremendous growth potential available in this space; (xiv) that the Company is on target for a nationwide release ofhosted telecom offering during the first quarter of 2011; (xv) thatthe investmentsmade in Crexendo Web Services and Telecom divisions have had a short-term impact onprofitability; (xvi) that the Company is confident in its long term direction and that the continued focus on product and channel development will lead to future growth for the Company as well as higher shareholder value; (xvii) the company strongly believe in the actions being taken;(xviii) that the Company will be commencing itstender offer seeking to purchase up to $4,750,000 in common stock at an adjusted price range of $4.35 to $4.75 and that this action is in the best interest of our shareholders and our Company. For a more detailed discussion of risk factors that may affect iMergent's operations and results, please refer to the Company's Form 10- KT for the six months ended December 31, 2009 and the Company's forms 10Q for the periods ended March 31, 2010, June 30, 2010 and September 30, 2010. These forward-looking statements speak only as of the date on which such statements are made, and the company undertakes no obligation to update such forward-looking statements, except as required by law. iMERGENT, INC.AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except par value and share data) (unaudited) September30, 2010 December31, 2009 Assets Current Assets: Cash and cash equivalents $ $ Restricted cash Trade receivables, net of allowance for doubtful accounts of$10,242 as of September 30, 2010 and $11,827 as of December 31, 2009 Inventories Income taxes receivable Deferred income tax assets, net Prepaid expenses and other Total Current Assets Certificate of deposit Long-term trade receivables, net of allowance for doubtful accounts of $6,150 as of September 30, 2010 and $5,882 as of December 31, 2009 Property and equipment, net Deferred income tax assets, net Intangible assets, net Goodwill Other Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued expenses and other Dividend payable Income taxes payable 26 24 Deferred revenue, current portion Total Current Liabilities Deferred revenue, net of current portion Other long-term liabilities Total Liabilities Commitments and contingencies Stockholders' Equity: Preferred stock, par value $0.001 per share - authorized 5,000,000 shares; none issued Common stock, par value $0.001 per share - authorized 100,000,000 shares; 11,402,341 shares outstanding as of September 30, 2010 and 11,446,320 shares outstandingas of December 31, 2009 11 11 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ iMERGENT, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (In thousands, except per share and share data) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Operating expenses: Cost of revenue Selling and marketing General and administrative Research and development Total operating expenses Income (Loss) from operations ) ) ) Other income (expense): Interest income Interest expense (1
